Citation Nr: 1011249	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the residuals of a 
facture of the left scaphoid (minor), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1952 to 
September 1957 and active duty for training (ACDUTRA) from 
May 1989 to June 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO). 


FINDING OF FACT

The residuals of the fracture of the left scaphoid (minor) 
include motion limited to 47 degrees of dorsiflexion and 45 
degrees of palmar flexion, with pain, fatigue, weakness, 
incoordination, and lack of endurance but no ankylosis; X-
rays show degenerative joint disease.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the 
residuals of a fracture of the left scaphoid (minor) have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Here, the duty to notify was satisfied by a notice letter 
sent to the Veteran in November 2007.  This letter informed 
him of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with VA 
examinations.  The Veteran stated he had no additional 
evidence to submit.  Consequently, the duty to notify and 
assist has been satisfied and this claim is now decided on 
appeal.  

Increased Rating

It is noted that in March 1993, service connection was 
established for the residuals of a fracture of the left wrist 
by the RO based on evidence from records during the Veteran's 
period of ACDUTRA reporting injury to the left wrist and 
findings from a March 1992 VA examination report diagnosing 
the Veteran with residuals fracture of left scaphoid.  A 
noncompensable disability evaluation, effective July 26, 
1989, was assigned under the criteria of Diagnostic Code 
5215.  In October 1993, the Veteran claimed that a higher 
evaluation was warranted but was denied increased rating in 
March 1995.  The Veteran submitted another increased rating 
claim in March 2003 and based on contemporaneous evidence of 
record, a 10 percent evaluation was granted, effective May 
28, 2002.  The Veteran again applied for increased rating in 
March 2003 but the RO continued the 10 percent evaluation in 
April 2003.  The Veteran claims that a higher evaluation is 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate Diagnostic Codes (DC) identifies the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination. See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, 
however, appropriate for an increased- rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed until VA makes a final decision on the 
claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206- 
207 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code ("DC") 5003.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
For the purpose of rating disability from arthritis, the 
wrist is considered major joint.  See 38 C.F.R. § 4.45.

The Veteran's disability is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5215 (2009).  Under DC 5215, 
limitation of motion of the wrist, a 10 percent rating, the 
maximum rating, is warranted when there is limitation of 
motion of the wrist with dorsiflexion less than 15 degrees or 
with palmar flexion limited in line with the forearm.  38 
U.S.C.A. § 4.71a, DC 5215.  This is the maximum disability 
available under this code.  However, under DC 5214, ankylosis 
of the wrist warrants a 30 percent rating when in a favorable 
position in 20 to 30 degrees of dorsiflexion when affecting 
the major extremity.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  Extremely unfavorable ankylosis will be 
rated as loss of use of the hand under DC 5125.  38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2009).

In December 2007, the Veteran underwent a VA examination for 
the left wrist.  The Veteran stated he has an increased pain 
intensity, usually a 9 on a scale of 0 to 10, and of the left 
hand having a weakened grip secondary to the wrist pain.  He 
further reported a decreased range of motion during the wrist 
pain flare-up and that he uses a wrist brace.  He did not 
report any episodes of dislocation or recurrent subluxation 
and that he cannot drive a motor vehicle, play sports, or do 
household chores.  See VA examination, dated December 2007.

Upon physical examination, the range of motion of the left 
wrist was 47 degrees dorsiflexion and 45 degrees palmar 
flexion.  Painful motion was noted from 30 to 47 degrees 
dorsiflexion and 30 to 45 degrees palmar flexion.  He was 
limited by pain during repetitive range of motion and by 
fatigue, weakness, lack of endurance, and incoordination of 
the left wrist.  The examiner noted no atrophy, swelling, 
deformity, but reported "[t]ender to palpation at left wrist 
over snuffbox and dorsally towards the lateral write at 
scaphoid bone.  No wrist instability."  In addition, there 
were no signs of ankylosis or inflammatory arthritis.  The 
Veteran was diagnosed with residual left wrist fracture and 
moderately severe degenerative joint disease of navicular 
(scaphoid) bone left wrist.  Id.  

Based on a review of the complete evidence of record, the 
Board concludes that a disability rating in excess of 10 
percent disabling for degenerative joint disease, residuals 
of fracture, right wrist is not warranted under DC 5214 or 
5215.  In this regard, the Veteran's treatment records show 
that he has not shown limitation of motion of the left wrist 
during his VA examinations to meet the criteria for a 10 
percent evaluation under DC 5215.  However, as previously 
noted, the Veteran is already assigned the maximum disability 
rating available for limitation of motion of the wrist under 
DC 5215.  That disability rating contemplates dorsiflexion 
that is limited to less than 15 degrees, or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215 
(2009).

A higher rating is only available when ankylosis of the wrist 
is demonstrated.  38 C.F.R. § 4.71a, DC 5214 (2009).  
However, there is no evidence in the record reporting 
ankylosis of the left wrist.  As such, an increased 
evaluation is not warranted under DC 5214.

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's right wrist disability.  
However, as DCs 5214 and 5215 are the only diagnostic codes 
pertaining to the wrist, assignment of a rating under a 
separate diagnostic code would inappropriate. 

Regarding the DeLuca criteria, the Board finds that the 10 
percent rating properly compensates the Veteran for the 
extent of his functional loss.  DeLuca, 8 Vet. App. at 204-7.  
The December 2007 VA examination indeed found additional 
limitation of joint function due to pain, fatigue, weakness, 
incoordination, and lack of endurance.  The Board finds that 
the current 10 percent rating, however, properly compensates 
the Veteran for the extent of any functional loss.  It is 
noted that, again, on examination of December 2007, painful 
motion was noted from 30 to 47 degrees dorsiflexion and 30 to 
45 degrees palmar flexion, which does not warrant a 10 
percent evaluation under 5214.  The Veteran is properly 
evaluated at 10 percent under DC 5003, for arthritis, as 
arthritis has been diagnosed and wrist motion is limited.

Additionally, a higher initial evaluation is available on an 
extraschedular basis.  In this case, however, there is no 
indication of record that the schedular criteria are 
inadequate to evaluate any of the disabilities at issue in 
this decision.  The Veteran does not allege, and the medical 
evidence does not establish, that any of these disabilities, 
alone, causes marked interference with the Veteran's 
employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the Veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to apply the extraschedular standards.  The Board is 
therefore not required to remand any of these claims to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for "staged 
rating" of the service-connected residuals of a fracture of 
the left scaphoid (minor), pursuant to Hart (cited to above), 
and the claim for increase must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine. However, as the preponderance 
of the evidence is against the assignment of a rating in 
excess of 10 percent, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a disability rating for the residuals of a 
facture of the left scaphoid (minor) in excess of 10 percent 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


